Title: From George Washington to Frederick Weissenfels, 15 March 1785
From: Washington, George
To: Weissenfels, Frederick



Sir,
Mount Vernon 15th Mar. 1785

I was favored with your letter of the 21 st of Feby by the last Post. It never fails to give me pain, when I receive an acct of the sufferings of a deserving Officer—in which light I always considered you. It ever has been amongst my first wishes, that the circumstances of the Public had been such, as to have prevented the great loss which both Officers & Soldiers have sustained by the depreciation of their Certificates. and, that each State might have it in its power to do something for those of its own line in the civil department. But having many to provide

for, & few places, or things to bestow, it is matter of little wonder that many—very many—should go unnoticed, or to speak more properly, unprovided for.
It has ever been a maxim with me, & it gives regularity & weight to my Certificates, to found them upon the testimony of the General Officers under whom the Applicant had served. This brings with it, dates & circumstances, with which, I am oftentimes unacquainted. In your case it is essentially necessary, because from your having been long out of the Continental line of the Army I cannot, with precision, speak to facts—If therefore, as you have been in the Service of the State of New York, you will forward to me the testimonial of His Excelly Govr Clinton, I will gladly accompany it with a Certificate of mine, if you think it will be of any Service. To do wch can only be attended with a little delay, as letters will come & go free from Postage. with esteem and regard I am—Sir Yr Most Obt Servt

Go: Washington

